 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK
_x USDC SDNY
CENTER FOR THE INDEPENDENCE OF THE DOCUMENT |
DISABLED, NEW YORK, A NON PROFIT . ELECTRONICALLY FILED
ORGANIZATION, ET AL., DOC #:
: DATE FILED: / [2-3 [20
Plaintiff, “ :
-against - ORDER
CITY OF NEW YORK, ET AL., 14-CV-5884 (GBD)(KNF)
Defendant.
x

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that a telephone conference will be held with the parties on

February 11, 2020, at 2:30 p.m. The parties shall call (888) 557-8511 and, thereafter, enter access

code 4862532.
Dated: New York, New York SO ORDERED:
January 28, 2020 . - -
(Cyne SHttand Fe

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
